To Our Shareholders, Customers, and Friends: It is my pleasure to present to you River Valley Bancorp’s twelfth Annual Report to Shareholders cover­ing the year ending December 31, 2007. Significant challenges to the banking environment were the headlines for the better part of 2007. Invest­ment and money center banks were disclosing billion dollar losses on a regular and predictable basis. The driving forces were blamed on a collapse in the sub-prime mortgage markets, a general slow-down in the residential mortgage market, and a reactionary credit market. The headlines’ focus was on the results rather than the cause. The truth of the matter is that a number of institutions placed greed ahead of reason.
